Citation Nr: 0923638	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  09-04 123	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for service connection for 
bilateral foot callus condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
a bilateral callus condition.  The Veteran first claimed 
entitlement to service connection for this condition in June 
2000, stating that he was first treated for it in service.  
The RO denied the claim in both August 2000 and September 
2000, finding that there was no record of any treatment for 
any foot condition or callus condition in the Veteran's 
service treatment records.  The Veteran submitted a Notice of 
Disagreement in September 2000.  The RO issued a Statement of 
the Case in October 2000, and the Veteran submitted his 
Substantive Appeal (VA Form 9) later that month.  In January 
2002, after a de novo review of the evidence, the Board 
denied the Veteran's claim on the same basis as the RO.  

In June 2008 the Veteran attempted to reopen his claim for 
entitlement to service connection for a bilateral callus 
condition.  The RO denied the claim on the grounds that no 
new and material evidence had been presented.  The Veteran 
submitted a Notice of Disagreement in October 2008.  A 
Statement of the Case was issued in January 2009 and the 
Veteran filed a Substantive Appeal (VA Form 9) in February 
2009.  

A preliminary review of the record indicates that the 
Veteran's claim requires additional development.  In essence, 
the Veteran maintains that there exist federal records which 
he believes may substantiate his claim.  The Veteran's 
service treatment records have already been associated with 
the claims folder in addition to the post-service VA and 
private treatment records.  However, there is no indication 
that the RO has attempted to obtain ship logs from the 
Veteran's period of duty onboard the U.S.S. Ozbourn (DD-846).  
The Veteran believes that these ship logs could contain 
reference to treatment for his bilateral callus condition and 
that such evidence would be both new and material to his 
claim for service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should request copies of 
the Veteran's complete service personnel 
file from the appropriate agency.  If 
personnel records cannot be obtained, 
request that the service department 
identify the dates during which the 
Veteran served onboard the U.S.S. Ozbourn 
(DD-846).

2.  The RO/AMC should request that the 
appropriate authority provide copies of 
the ship logs and sick bay records from 
the U.S.S. Ozbourn (DD-846) during the 
time of the Veteran's service on that 
vessel.  The RO/AMC should document any 
positive or negative responses.  

3.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
claim.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



